We concur in the judgment of affirmance herein, on the ground that the indictment is sufficient on its face, inasmuch as the subject of the burglary is named as a poultry house, and not a poultry coop; the word "house" being ordinarily understood to mean a building.
We are in accord with those portions of the foregoing opinion of Presiding Judge Justice, with reference to all matters except those having to do with the validity and applicability of the statutes curing defects in indictments, and providing for procedural steps subsequent to the finding of indictments; and as to those portions we make no expression, deeming it unnecessary to the decision of the case.